Citation Nr: 0426835	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  01-07 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his brother-in-law


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2000 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  In the decision, the RO found that the 
veteran had not presented new and material evidence to reopen 
a claim for service connection for a psychiatric condition, 
to include PTSD, which had previously been denied in December 
1993.  Subsequently, in a supplemental statement of the case 
issued in April 2004, the RO, having apparently concluded 
that new and material evidence had been presented, considered 
the claim on the basis of all of the evidence both old and 
new.   

A hearing was held at the RO in July 2004 before the 
undersigned Member of the Board.  

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A chronic psychiatric disorder was not present during 
service, and a psychosis was not manifest within a year after 
the veteran's separation from service.

3.  The preponderance of the medical evidence shows that the 
veteran does not currently have post-traumatic stress 
disorder, and his current psychiatric disability is not 
related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder was not incurred in or aggravated by service, 
and a psychosis may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included a 
summary of the evidence which had been obtained and 
considered.  They also included the requirements which must 
be met to establish service connection.  The communications, 
such as a letter from the RO dated in February 2001, provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the SSOC of April 2004 included the new 
laws and regulations which pertain to the VA's duties under 
the VCAA.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in February 2001 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a hearing.  The claims file contains his 
service medical records.  His current treatment records have 
also been obtained.  He has been afforded VA examinations, 
and the examination reports include relevant opinions.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  The Board finds that additional 
development is not required as the claim may be decided based 
on the medical evidence which is already of record.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The regulation regarding claims for PTSD, 38 C.F.R. § 3.304, 
has been revised since the claim was filed, but the 
revisions to not affect the outcome of this case.  The 
regulation currently provides as follows:
 
(f) Post-traumatic stress disorder. Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below: 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this part 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 
The veteran contends that he developed the post-traumatic 
stress disorder as a result of his experiences during 
service.  He assert that he sustained burns in his duties as 
a firefighter, and that he had confrontations involving 
persons of another race.  

The Board notes that the RO properly reopened the claim.  The 
evidence which was added since the claim was previously 
considered in 1993 includes records showing a diagnosis of 
post-traumatic stress disorder.  Accordingly, the claim is 
reopened and must be considered on the basis of all of the 
evidence, both old and new.  

The Board notes that the veteran's DD 214 reflects that his 
occupational specialty was fire protection specialist which 
appears to be generally consistent with the duties he has 
described in service.  The Board concludes, however, that 
further attempts at verifying the particular specific 
stressful incidents claimed by the veteran are not warranted 
as the case may be decided based on the medical evidence 
which is of record, rather than the evidence regarding 
whether or not a stressor occurred.  After reviewing the 
evidence which is of record, the Board finds that the 
preponderance of the medical evidence weighs against the 
claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.

The veteran's service records are completely negative for a 
diagnosis of a chronic psychiatric disorder.  The Board has 
noted that a service medical record dated August 10, 1974, 
shows that the veteran complained of feeling nervous with 
nausea and lightheadedness for three days following a bomb 
threat.  The impression was anxiety reaction.  He was 
prescribed valium.  A record dated the next day indicates 
that he returned more agitated.  Thorazine was prescribed.  
Significantly, however, there are no additional service 
medical records reflecting any continuing symptoms. A record 
dated in September 1974 shows that he was seen for athlete's 
foot, but there is no mention of additional symptoms of 
anxiety.  A record dated in October 1974 shows treatment for 
the flu, but again contains no mention of anxiety.  Numerous 
subsequent service medical treatment records dated in 1975 
are also negative for references to any psychiatric 
complaints, findings or diagnoses.  

The Board also notes that there are no medical records from 
within a year after service showing that a psychosis was 
manifest during that period.  In fact, the veteran testified 
that he had no psychiatric treatment from his separation from 
service until 1990.  Therefore, based on the foregoing 
evidence, the Board finds that a chronic psychiatric disorder 
was not present during service, a psychosis was not manifest 
within a year after the veteran's separation from service (so 
as to permit application of chronic disorder presumptions 
afforded for psychoses), and there was no continuity of 
symptoms since service.

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service.  A VA 
hospital summary dated in March 1990 shows that the veteran 
was treated for an adjustment disorder with depressed mood, 
ethanol abuse and antisocial personality traits.  It was 
noted that he presented complaining of worsening depression 
over the past five months.  He said that he had been jailed 
five months ago for burglary, and because of this stopped 
drinking after approximately 18 years of heavy use.  Since he 
stopped drinking, he became increasingly depressed.  The 
Board notes that the record does not contain any indication 
that his symptoms were related to service.  

Regarding the veteran's claim that he developed post-
traumatic stress disorder as a result of service, the Board 
finds that the preponderance of the medical evidence which 
has been obtained reflects that the veteran does not 
currently have post-traumatic stress disorder.  In reaching 
this conclusion the Board has noted that some of the 
veteran's treatment records contain a diagnosis of post-
traumatic stress disorder.  For example, a VA record dated in 
January 2001 contains a diagnosis of PTSD mild-moderate.  
Many other records, however, contain diagnoses other than 
post-traumatic stress disorder. 

The report of a post-traumatic stress disorder conducted by 
the VA in June 2001 shows that after reviewing the claims 
file and conducting a mental status examination and 
psychometric tests, the diagnosis was delusional disorder, 
paranoid type, and alcohol dependence.  The examiner 
specifically stated that the veteran was found not to have a 
diagnosis of PTSD.  It was noted that the results of the 
psychological testing were consistent with a schizophrenic 
spectrum disorder.  In an addendum, the examiner stated that 
it was his opinion that the diagnoses of delusional disorder 
and alcohol dependence were not likely related to military 
service.  

The evidence also includes the report of a VA examination 
conducted in March 2004.  The report shows that two VA 
psychiatrists examined the veteran and reviewed his claims 
file.  The diagnoses were (1) delusional disorder, 
persecutory type; and (2) alcohol dependence, continuous.  
The conclusion was that the patient's current psychiatric 
disability and symptoms were unlikely related to his military 
service.  It was noted that he developed a delusional 
disorder with etiology possibly related to a genetic 
predisposition to mental illness. 

The veteran testified in support of his claim during a 
hearing held in July 2004 before the undersigned Veterans Law 
Judge.  The testimony was to the effect that he developed a 
psychiatric disorder as a result of stressful events during 
service.  The veteran has also presented lay statements which 
are to the effect that he developed psychiatric problems in 
service.  The Board notes, however, that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court held that, for the purposes 
of establishing service connection for post-traumatic stress 
disorder, there must be an unequivocal current diagnosis of 
post-traumatic stress disorder.  Similarly, the Court held in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a 
service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  In the present case, however, the preponderance 
of the medical evidence shows that the veteran does not have 
post-traumatic stress disorder.  The Board concludes that the 
most thorough and credible evaluations are the VA disability 
evaluation examinations.  On both occasions, post-traumatic 
stress disorder was not diagnosed, and the examiners 
concluded that the veteran's current psychiatric disabilities 
were not related to service.  The conclusion on each occasion 
was based on a consideration of the veteran's full history.  
On the contrary, the records containing diagnoses of post-
traumatic stress disorder generally appear to have been based 
largely on the veteran's own subjective history, as presented 
during the course of his ongoing claim for compensation.  For 
this reason, the credibility of such diagnoses is lessened.  
Accordingly, the Board concludes that an acquired psychiatric 
disorder, to include post-traumatic stress disorder, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



